Russell, Judge.
1. An action for trover against three named individuals as joint tortfeasors must be brought in a county where at least one of them resides. Code Ann. § 2-4904; Code § 3-201; Hall v. Roehr & Co., 10 Ga. App. 379 (73 SE 550); Farmer v. Whitehead, 95 Ga. App. 520 (1) (98 SE2d 145).
2. Where the uncontradicted evidence on the trial of the plea to the jurisdiction in this bail trover proceeding established that neither the defendant who filed the plea nor his codefendants resided in Clayton County where the action was filed, but in another county in the State, a judgment sustaining the plea was demanded by the evidence, regardless of the fact that one or more of the defendants did in fact maintain a business office and address in Clayton County.
The trial court did not err in overruling the motion for a new trial from a judgment sustaining the plea to the jurisdiction filed by one of the defendants.

Judgment affirmed.


Carlisle, P. J., and Eberhardt, J., concur.

Preston L. Holland, for plaintiff in error.
Ted D. Spears,.'contra.